Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1, 3-8, 10-15 and 17-20 (now renumbered 1-17 for issue) are found to be in condition for allowance.


Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “when at least one vertex of the first object is within a range of the view field, determine that the first object is within the view field of the client device, as indicated by the information by comparing a position of the one or more objects within the 3D content to any portion of the one or more objects that are within the view field of the client device, when no vertices of the second object are within the range of the view field, determine that the second object is out of the view field, and assign a first amount of the bandwidth that is available to the first object and a second amount of the bandwidth that is available to the second object” as recited in the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/SAMUEL D FEREJA/Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487